Citation Nr: 1708110	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-34 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, a claim of service connection for diabetes mellitus to include as due to an undiagnosed illness.

2. Entitlement to service connection for diabetes mellitus to include as due to an undiagnosed illness.

3. Entitlement to service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to April 1981 and from November 1990 to June 1991.

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from September 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.

In a March 2013 decision, the Board denied service connection for a stomach disorder, to include as due to undiagnosed illness, service connection for a muscle disorder, to include as due to undiagnosed illness, service connection for blood in the colon, to include as due to undiagnosed illness, and service connection for a disorder manifested by leg cramps, to include as due to undiagnosed illness. The Veteran appealed the Board's decision regarding the claims for service connection for a stomach disorder and a disorder manifested by leg cramps to the United States Court of Appeals for Veterans Claims (Court). In a November 2014 Memorandum Decision, the vacated the Board's decision and remanded these matters back to the Board for further proceedings consistent with this decision. The Court found that the April 2012 VA examination was not in compliance with the directives in the Board's March 2012 remand, and therefore remand for a new VA examination was warranted. See Stegall v West, 11 Vet. App. 268, 271 (1998). The Court also found that the Board had a duty in its March 2013 decision to consider the application of 38 C.F.R. § 3.156 (c) or if newly found service medical records, together with the April 2012 VA examination attributing the appellant's symptoms to diabetes mellitus, should have been considered new and material evidence to reopen his claim for direct service connection for a disorder manifested by leg cramps and claim for service connection for diabetes mellitus. The Board notes that the March 2013 Board decision did address the issue of direct service connection for a disorder manifested by leg cramps and made a finding of fact that it was not etiologically related to an incident of service. Given the Court's decision regarding the claim for diabetes mellitus, the Board has added the issue to the cover page of this decision. 

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In a March 2009 decision, the Board denied entitlement to reopen the claim for service connection for diabetes mellitus.

2. At the time of the March 2009 Board decision, relevant official service department records that existed and had not been associated with the claims file.

3. The evidence received since the March 2009 Board decision denying entitlement to reopen the claim for service connection for diabetes mellitus includes relevant official service department records that existed and had not been associated with the claims file when VA decided the claim.

4. The preponderance of the evidence reflects that the Veteran's diabetes mellitus is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

5. The preponderance of the evidence reflects that the Veteran's disorder manifested by leg cramps is etiologically related to his nonservice connected diabetes mellitus.

6. The preponderance of the evidence reflects that the Veteran's disorder manifested by leg cramps is not etiologically related to any incident of service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1. The March 2009 Board decision denying entitlement to reopen the claim for service connection for diabetes mellitus is for reconsideration. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3. The criteria for service connection for a disorder manifested by leg cramps have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, a claim of service connection for diabetes mellitus to include as due to an undiagnosed illness.

Legal criteria

New and material evidence 

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. §  3.156 (c)(i) (2016).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).


Analysis

Historically, the AOJ denied the claim of entitlement to service connection for diabetes mellitus in a December 2002 rating decision based on a finding that diabetes mellitus was not shown during service or within the initial post-service year. In a September 2004 rating decision, the AOJ determined that no new and material evidence had been submitted sufficient to reopen the claim. 

The December 2002 prior final decision reflects that while there was a post-service diagnosis of diabetes mellitus, it was not shown during service or within the initial post-service year. The evidence was reviewed and the claim was denied. The appellant did not file a notice of disagreement and that decision is final. 

At the time of the prior final decision in December 2002, and as reflected in a January 2002 rating decision, the record included the service records, post-service records, and the Veteran's statements. The evidence was reviewed and the claim was denied. The appellant did not file a notice of disagreement and that decision is final. 

In  a March 2009 decision, the Board determined that that no new and material evidence had been submitted sufficient to reopen the claim. 

In a November 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) noted that the Veteran's service medical records were lost in 2008 and not before the Board in its March 2009 decision. The Court further noted that the Veteran's service medical records were before the Board in its March 2013 decision; however the issue in regard to the Veteran's diabetes was not decided. Lastly, the Court concluded that the Board has a duty to consider the application of 38 C.F.R. § 3.156 (c) or if the newly found service records, together with recently obtained VA examinations, should be considered new and material evidence to reopen the veteran's claim for direct service connection for diabetes mellitus.

Complying with the Court's November 2014 Memorandum Decision, the Board defferred the issue of whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, a claim of service connection for diabetes mellitus to include as due to an undiagnosed illness in November 2015, finding the issue to be inextricably intertwined with his claim for service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness.

The service medical records before VA at the time of the Board's March 2009 denial included the Veteran's lay statements and VA records. The Board acknowledged that the Veteran's service treatment records were lost at the time of the March 2009 Board decision. The service treatment records were later associated with the claims file. As relevant official service department records that previously existed have now been associated with the claims file, the Board finds that the claim is for reconsideration under 38 C.F.R. §  3.156  (c)(i) (2016).

In an October 2016 suplemental statement of the case (SSOC), the RO reconsidered the Veteran's claim for service connection for diabetes mellitus to include as due to an undiagnosed illness on the merits, and continued its denial on the merits. The Board will now review the matter de novo. 

The Veteran avers that he has diabetes mellitus as a result of active service. For the reasons below, the Board finds that service connection for diabetes mellitus is not warranted.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals the Veteran with diabetes mellitus. (See January 2016 VA medical examination.). Thus an essential element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. 

The Board notes the Veteran's testimony to the effect that he did not have any symptoms of diabetes during active service, that there were no laboratory findings of elevated glucose or blood sugar readings during service, and that diabetes mellitus was diagnosed in approximately 1993. (See Hearing Transcript page 14-15). The Veteran's service treatment records (STRs) do not reflect a diagnosis of diabetes during active service. As such, the Board finds that based on the claims folder and the Veteran's concession that he did not have any diabetic symptoms in service, that an essential element has not been met. (An in-service incurrence or aggravation of a disease or injury).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

An August 2004 VA examination report notes the Veteran with diabetes mellitus since 1994. The August 2004 VA examiner specifically stated that diabetes mellitus was not incurred or aggravated in service. The Board notes that the examination report reflects that no medical records were available at the time of the examination.

In a July 2016 VA medical opinion, the examiner concluded that the Veteran currently experiences peripheral neuropathy and retinopathy, which are more likely than not complications of his diabetes mellitus and not separate diagnoses.

In an October 12, 2016 VA addendum opinion, the examiner concluded that the Veteran's diabetes mellitus is less likely than not related to his active service. The examiner explained that after a review of the claims folder, to include the medical record,  that the evidence did not support a finding that the veteran's diabetes mellitus incurred in or is related to military service. The examiner further explained that the Veteran's diabetes mellitus is based on elevated glucose and hemoglobin levels. The examiner continued to explain that the Veteran's diabetes meelitus is secondary to a known attributable (glucose intolerance (type II)) and is a separate diagnosis and not considered part of a systemic or chronic multisymptom illness.

In an October 20, 2016 addendum, the VA examiner concluded that after a review of the medical records, the examiner was unable to find evidence to support a conclusion that the Veteran's diabetes mellitus is secondary to active duty. The examiner explained that given the lack of sympstoms in service, normal glucose readings on active duty, and lapse of time between active duty and the Veteran's diabetes mellitus diagnosis; it is less likely than not the Veteran's diabetes is related to active service. 

The Veteran has also contended that his diabetes mellitus is due to an undiagnosed illness.

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran's diabetes mellitus has been diagnosed and is explainable (it is attributable to his glucose intolerance). Therefore, the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue. 

The Board notes that the Veteran may sincerely believe that his diabetes mellitus is causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's diabetes mellitus is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of diabeties for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).

Entitlement to service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness.

As noted above, the March 2013 Board decision addressed the issue of direct service connection for a disorder manifested by leg cramps, finding that it was not etiologically related to an incident of service. While the Court remanded the issue, there was not a finding that the Board erred in its analysis in regard to direct service connection. 

Service treatment records reveal that in November 1990 the Veteran was noted to complain of right leg pain. Physical examination revealed antalgic gait, tenderness in the leg, and pain of the feet. On a Report of Medical History at separation from active duty in April 1991 the Veteran reported a history of cramps in the legs. On a Report of Medical History, dated in July 1992, the Veteran reported cramps in the legs.

In August 2004 the Veteran was afforded a VA medical examination. After examination the examiner noted that bilateral gastrocnemius muscle cramps may be attributed to the Veteran's diabetes mellitus. The examiner found no evidence that the Veteran's diabetes mellitus had its onset in or was aggravated by the Veteran's military service.

In May 2007 the Veteran was afforded a VA medical examination. The Veteran was reported to state that he started noticing muscle cramps in October 1992. He sought treatment and was given pills. He reportedly applied in 1993 and was denied and he stated that since that time he is having increasing pain that is constant, moderate four out of ten in the muscles of his calves with cramping, flare-ups every date that reach severe of seven out of ten. It occurred at nighttime. The Veteran did not recall if he is being treated for restless leg syndrome or cramping. The muscles are the gastrocnemius bilaterally. Restless leg syndrome was noted to be considered a neurological disorder. After physical examination the Veteran was not diagnosed with any disorder. It was noted that objective data did not support a diagnosis of bilateral muscles of the legs or restless leg syndrome. The examiner noted that he could not render an opinion concerning the condition without a finding of a diagnosis that would be linked to his service. In addition, it was noted that a review of the claims file did not reveal any specific diagnosis or treatment that was chronic in nature or showed that he had a need for medical care for his muscles.

In April 2012 the Veteran was afforded another VA medical examination. The examiner noted that when diabetes is uncontrolled, the cells cannot absorb sufficient amounts of glucose from the bloodstream to produce the energy they need. Therefore, glucose accumulates in the bloodstream and this metabolic condition can cause electrolyte imbalances in muscle cells and damage nerve cells. The examiner continued to state that electrolyte imbalances in muscle cells and damage to nerve cells can give rise to muscle cramps. The body starts to break down its own muscle and fatty tissues to provide energy for the cells. Amino acids, the main components of muscle tissue, and fatty acids, the main components of fat tissue, can enter cells in the absence of insulin either by cell membrane diffusion or through transporters. Once inside the cells, the cells can use these components to produce energy. Muscle tissue is rich in electrolytes such as calcium, magnesium, potassium, sodium and chloride. The contraction and relaxation of muscles depends on the proper exchange of electrolytes across cell membranes. When the body cannibalizes its own muscle tissue, electrolyte levels drop. Low electrolyte levels can cause muscles to contract without relaxing. This is experienced as cramping.

Based upon this rationale the examiner rendered the opinion that the Veteran's muscle cramps within his legs are related to chronically elevated blood sugar.

The Board finds that entitlement to service connection for a muscle disorder and leg cramps is not warranted.

The Veteran has contended that his disorder manifested by leg cramps is due to an undiagnosed illness.

In January 2016 the Veteran was afforded a VA medical examination. The examination report reflects the Veteran with bilateral lower extremity diabetic peripheral neuropathy. The examination report notes the Veteran with a history of a burning sensation on the bottom of his feet since 2005, cramping in the lower right leg. 

In a July 2016 VA medical opinion, the examiner concluded that the Veteran currently experiences peripheral neuropathy and retinopathy, which are more likely than not complications of his diabetes mellitus and not separate diagnoses.

The Board finds that the presumption does not apply. The claims folder reflects that the Veteran's bilateral lower extremity diabetic peripheral neuropathy (claimed as leg cramps) has been diagnosed and is explainable (it is attributable to non-service connected diabetes mellitus). Therefore, the special provisions pertaining to an undiagnosed illness and medically unexplained chronic multisymptom illnesses are not applicable to this issue. 

As such, the Board finds that the Veteran's reported muscle disorder and leg cramps do not represent signs and symptoms of an undiagnosed illness but rather are manifestations of the Veteran's diabetes. In addition, the preponderance of the competent and credible evidence has associated the Veteran's muscle disorder and leg cramps with the Veteran's nonservice-connected diabetes. The Board acknowledges the veteran's in-service complaints and treatment for leg cramps; however, the medical evidence does not reflect that the Veteran's in-service leg cramps are related to the veteran's current leg condition.Therefore, entitlement to service connection for a disorder manifested by leg cramps, to include as due to an undiagnosed illness, is denied.


ORDER

The application for reconsideration of the claim for service connection for diabetes mellitus is allowed.

Entitlement to service connection for diabetes mellitus to include as due to an undiagnosed illness is denied.

Service connection for a disorder manifested by leg cramps, to include as due to undiagnosed illness, is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


